       Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 1 of 9


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Cameron Shaw
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11   CAMERON SHAW,                                    )   No.
                                                      )
12                     Plaintiff,                     )   COMPLAINT ASSERTING DENIAL OF
                                                      )   RIGHT OF ACCESS UNDER THE
13            vs.                                     )   AMERICANS WITH DISABILITIES ACT
                                                      )
14   AH HOSPITALITY GROUP, INC. dba                   )   FOR INJUNCTIVE RELIEF, DAMAGES,
     COZY CABLE CAR CAFE; RIVERS                      )   ATTORNEYS’ FEES AND COSTS (ADA)
15   UNITED, INC.,                                    )
                                                      )
16                                                    )
                       Defendants.                    )
17                                                    )
                                                      )
18
19                                               I. SUMMARY
20            1.       This is a civil rights action by plaintiff CAMERON SHAW (“Plaintiff”) for
21   discrimination at the building, structure, facility, complex, property, land, development, and/or
22   surrounding business complex known as:
23                     Cozy Cable Car Cafe
                       519 Powell Street
24                     San Francisco, California 94108
25                      (hereafter “the Facility”)

26            2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27   costs, against AH HOSPITALITY GROUP, INC. dba COZY CABLE CAR CAFE and
28   RIVERS UNITED, INC. (hereinafter collectively referred to as “Defendants”), pursuant to



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                   Page 1
       Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 2 of 9


 1   Title III of the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”)
 2   and related California statutes.
 3                                               II.         JURISDICTION
 4             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.      Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                                     III.     VENUE
10             6.      All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Northern District of California, and venue is invoked pursuant to 28
12   U.S.C. § 1391(b), (c).
13                                                     IV.     PARTIES
14             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.      Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
17   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
18   California and United States laws, and a member of the public whose rights are protected by
19   these laws.
20                                                      V.       FACTS
21             9.      The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.     Plaintiff lives less than 30 miles from the Facility and visited the Facility on or
25   about July 27, 2019 to eat lunch while he was in the area for a dentist appointment. During his
26   visit to the Facility, Plaintiff encountered the following barriers (both physical and intangible)
27   that interfered with, if not outright denied, Plaintiff’s ability to use and enjoy the goods,
28   services, privileges and accommodations offered at the Facility. Specifically, Plaintiff was not



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                              Page 2
       Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 3 of 9


 1   able to enter the Facility because he could not find an accessible entrance. There was a step at
 2   the entrance, which he could not wheel over. He was not able to dine at the Facility, which was
 3   disappointing.
 4            11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
 5   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
 6   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
 7   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
 8   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
 9            12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
10   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
11   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
12   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
13   once the barriers are removed.
14            13.      Defendants knew, or should have known, that these elements and areas of the
15   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
16   the physically disabled. Moreover, Defendants have the financial resources to remove these
17   barriers from the Facility (without much difficulty or expense), and make the Facility
18   accessible to the physically disabled. To date, however, Defendants refuse to either remove
19   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
20            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
21   and authority to modify the Facility to remove impediments to wheelchair access and to
22   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
23   Accessible Design. Defendants have not removed such impediments and have not modified the
24   Facility to conform to accessibility standards. Defendants have intentionally maintained the
25   Facility in its current condition and have intentionally refrained from altering the Facility so
26   that it complies with the accessibility standards.
27            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
28   so obvious as to establish Defendants’ discriminatory intent. On information and belief,



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                      Page 3
          Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 4 of 9


 1   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
 2   to relevant building standards; disregard for the building plans and permits issued for the
 3   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
 4   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
 5   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
 6   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
 7   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
 8                                               VI.   FIRST CLAIM
 9                                     Americans with Disabilities Act of 1990
10                                  Denial of “Full and Equal” Enjoyment and Use
11            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
12   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
13            17.      Title III of the ADA holds as a “general rule” that no individual shall be
14   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
15   goods, services, facilities, privileges, and accommodations offered by any person who owns,
16   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
17            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
18   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
19   Facility during each visit and each incident of deterrence.
20                        Failure to Remove Architectural Barriers in an Existing Facility
21            19.      The ADA specifically prohibits failing to remove architectural barriers, which
22   are structural in nature, in existing facilities where such removal is readily achievable. 42
23   U.S.C. § 12182(b)(2)(A)(iv).
24            20.      When an entity can demonstrate that removal of a barrier is not readily
25   achievable, a failure to make goods, services, facilities, or accommodations available through
26   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
27   § 12182(b)(2)(A)(v).
28   //



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                       Page 4
         Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 5 of 9


 1            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
 2   barriers at the Facility without much difficulty or expense, and that Defendants violated the
 3   ADA by failing to remove those barriers, when it was readily achievable to do so.
 4            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
 5   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
 6   services available through alternative methods, which are readily achievable.
 7                                Failure to Design and Construct an Accessible Facility
 8            23.      Plaintiff alleges on information and belief that the Facility was designed and
 9   constructed (or both) after January 26, 1993 – independently triggering access requirements
10   under Title III of the ADA.
11            24.      The ADA also prohibits designing and constructing facilities for first occupancy
12   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
13   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
14            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
15   Facility in a manner that was not readily accessible to the physically disabled public –
16   including Plaintiff – when it was structurally practical to do so.1
17                                     Failure to Make an Altered Facility Accessible
18            26.      Plaintiff alleges on information and belief that the Facility was modified after
19   January 26, 1993, independently triggering access requirements under the ADA.
20            27.      The ADA also requires that facilities altered in a manner that affects (or could
21   affect) its usability must be made readily accessible to individuals with disabilities to the
22   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
23   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
24   fountains serving that area accessible to the maximum extent feasible. Id.
25            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
26   was not readily accessible to the physically disabled public – including Plaintiff – to the
27   maximum extent feasible.
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                           Page 5
       Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 6 of 9


 1                                  Failure to Modify Existing Policies and Procedures
 2              29.    The ADA also requires reasonable modifications in policies, practices, or
 3   procedures, when necessary to afford such goods, services, facilities, or accommodations to
 4   individuals with disabilities, unless the entity can demonstrate that making such modifications
 5   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6              30.    Here, Defendants violated the ADA by failing to make reasonable modifications
 7   in policies, practices, or procedures at the Facility, when these modifications were necessary to
 8   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
 9   accommodations.
10                                         Failure to Maintain Accessible Features
11              31.    Defendants additionally violated the ADA by failing to maintain in operable
12   working condition those features of the Facility that are required to be readily accessible to and
13   usable by persons with disabilities.
14              32.    Such failure by Defendants to maintain the Facility in an accessible condition
15   was not an isolated or temporary interruption in service or access due to maintenance or
16   repairs.
17              33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
18   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
19                                               VII.   SECOND CLAIM
20                                                      Unruh Act
21              34.    Plaintiff re-pleads and incorporates by reference the allegations contained in
22   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
23              35.    California Civil Code § 51 states, in part, that: All persons within the
24   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
25   facilities, privileges, or services in all business establishments of every kind whatsoever.
26              36.    California Civil Code § 51.5 also states, in part that: No business establishment
27   of any kind whatsoever shall discriminate against any person in this state because of the
28   disability of the person.



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                         Page 6
       Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 7 of 9


 1            37.      California Civil Code § 51(f) specifically incorporates (by reference) an
 2   individual’s rights under the ADA into the Unruh Act.
 3            38.      Defendants’ aforementioned acts and omissions denied the physically disabled
 4   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
 5   and services in a business establishment (because of their physical disability).
 6            39.      These acts and omissions (including the ones that violate the ADA) denied,
 7   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 8            40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
 9   minimum damages of $4,000 for each offense.
10            41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
11   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
12   § 52(a).
13                                               VIII. THIRD CLAIM
14                           Denial of Full and Equal Access to Public Facilities
15            42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
16   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
17            43.      Health and Safety Code § 19955(a) states, in part, that: California public
18   accommodations or facilities (built with private funds) shall adhere to the provisions of
19   Government Code § 4450.
20            44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
21   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
22   structurally repaired, is required to comply with this chapter.
23            45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
24   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
25   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
26            46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
27   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
28   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                       Page 7
          Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 8 of 9


 1                                          IX.      PRAYER FOR RELIEF
 2              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
 3              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
 4              2.       Statutory minimum damages under section 52(a) of the California Civil Code
 5                       according to proof.
 6              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
 7              4.       Interest at the legal rate from the date of the filing of this action.
 8              5.       For such other and further relief as the Court deems proper.
 9
     Dated: 08/29/2019                                      MOORE LAW FIRM, P.C.
10
11                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
12                                                          Attorneys for Plaintiff
13                                                          Cameron Shaw

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                            Page 8
       Case 3:19-cv-05443-WHO Document 1 Filed 08/29/19 Page 9 of 9


 1
                                                 VERIFICATION
 2
 3
              I, CAMERON SHAW, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:     08/29/2019                               /s/ Cameron Shaw
11                                                   Cameron Shaw
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                          /s/ Tanya E. Moore
16                                                   Tanya E. Moore
                                                     Attorney for Plaintiff,
17                                                   Cameron Shaw
18
19
20
21
22
23
24
25
26
27
28



     Shaw v. Ah Hospitality Group, Inc. et al.
     Complaint
                                                     Page 9
